Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2018

                                       No. 04-17-00595-CR

                                    Christopher M. HARBER,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5166
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        Appellant’s attorney filed an Anders brief in this appeal. See Anders v. California, 386
S.W.2d 738 (1967); see also Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Appellant,
who is incarcerated, has asserted his right to file a pro se brief and has filed a motion for pro se
access to the appellate record.

        We GRANT appellant’s motion and ORDER the Clerk of this Court to prepare and send
a full and complete duplicate paper copy of the clerk’s record and the reporter’s record in this
appeal to appellant. Appellant’s pro se brief is due April 30, 2018.


                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court